              Case 2:20-mj-00024-NJK Document 2 Filed 08/12/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                Case No. 2:20-mj-24-NJK
4    STATES OF AMERICA FOR AN
     ORDER AUTHORIZING THE                    ORDER TO UNSEAL
5    INSTALLATION AND USE OF A PEN
     REGISTER, TRAP AND TRACE
6    DEVICE AND CALLER
     IDENTIFICATION SERVICE FOR
7    TELEPHONE NUMBER 559-349-6085

8

9          Based on the Motion of the Government, and good cause appearing therefore,

10   IT IS HEREBY ORDERED that the instant case shall be unsealed.

11         DATED this ____
                       12 day of August, 2020.

12

13                                                _______________________________________
                                                  HONORABLE NANCY J. KOPPE
14                                                United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24
                                              2
